DETAILED ACTION
This communication is in response to Applicant’s amendment filed on 05/24/2022. Claims 1-2, 5-6, 10-11, 14, 18-19, 21-25, and 33-34 are directed towards method, apparatus and program product for DATA PROTECTION. Claims 3-4, 7-9, 12-13, 15-17, 20, 26-32 and 35 have been canceled, and claims 1, 11, 14, 18, 25 and 33-34 have been amended. Claims 1-2, 5-6, 10-11, 14, 18-19, 21-25, and 33-34 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments submitted on 05/24/2022 have been considered and are deemed to be persuasive, and therefore the examiner withdraws the objections to the specification and the abstract, and withdraws the previous office action rejection under 35 USC 102, 35 USC 103, and 35 USC 112(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc S. Kaufman (Reg. No. 35,212) on July 08, 2022.
The application has been amended as follows:

Abstract (Please replace the abstract submitted on 05/24/2022 with the following abstract)
A computer-implemented method, in which an access request in relation to data is received. There is Error Correcting Code (ECC) data relating to the data, and the ECC data is configured to enable correction of multiple-bit errors spanning up to a predetermined number of consecutive bits of the data. The ECC data is configured to enable correction of multiple-bit errors spanning up to a predetermined number of consecutive bits of the data. A first integrity verification verifies the integrity of at least the data. If the first integrity verification procedure fails, an error analysis procedure is performed based on the data and the ECC data. Responsive to generation of corrected data by the error analysis procedure, a second integrity verification verifies the integrity of the corrected data. If the second integrity verification is successful, the access request is allowed using the corrected data.

1. (Currently Amended) A computer-implemented method comprising:
receiving an access request in relation to data, wherein there exists Error Correcting Code (ECC) data relating to the data, wherein the ECC data is generated by running an ECC encoding algorithm on the data, wherein the ECC encoding algorithm is a Hamming-based algorithm such that the ECC data comprises Hamming parity bits relating to a combination of the data and the ECC data, and wherein the ECC data is configured to enable correction of multiple-bit errors spanning up to a predetermined number of consecutive bits of the data
performing a first integrity verification procedure to verify [[the]] an integrity of at least the data;
responsive to a finding of non-integrity by the first integrity verification procedure, performing an error analysis procedure based on the data and the ECC data; 
responsive to generation of corrected data by the error analysis procedure, performing a second integrity verification procedure to verify the integrity of at least the corrected data;
wherein performing the first integrity verification procedure has a lower computational overhead than performing the error analysis procedure, and wherein the first and/or the second integrity verification procedures are not ECC- based integrity verification procedures; and
responsive to a finding of integrity by the second integrity verification procedure, allowing the access request using the corrected data; 
wherein the ECC data is generated such that a multiple-bit error spanning the predetermined number of consecutive bits would cause a maximum of one error per Hamming parity stream, thereby enabling correction of the multiple-bit error.

2. (Original) The method of claim 1, wherein the predetermined number of consecutive bits is equivalent to an integer number of bytes.

3. (Cancelled) 

4. (Cancelled)

5. (Previously Presented) The method of claim 1, further comprising: damaging a portion of the data prior to receiving the access request, the damage being such that the first integrity verification procedure will result in a finding of non- integrity, and the damage being such that the error analysis procedure is able to correct errors in the portion of the data resulting from the damage.

6. (Previously Presented) The method of claim 1: 
wherein the error analysis procedure comprises performing an error correction procedure based on both the ECC data and the data so as to provide the corrected data; 
wherein the error analysis procedure comprises performing an error detection procedure based on the ECC data so as to determine whether detected errors are correctable based on the ECC data; 
wherein the error correction procedure is performed responsive to a determination from the error detection procedure that the detected errors are correctable based on the ECC data; and 
responsive to a determination from the error detection procedure that the detected errors are not correctable based on the ECC data, denying the access request.

7-9. (Cancelled)

10. (Previously Presented) The method of claim 1, further comprising: 
responsive to generation of corrected data by the error analysis procedure, updating the data using the corrected data.

11. (Currently Amended) The method of 1, further comprising:
responsive to a finding of integrity by the first integrity verification procedure, allowing the access request; and 
responsive to a finding of non-integrity by the second integrity verification procedure, denying the access request.

12. (Cancelled)

13. (Cancelled) 

14. (Currently Amended) The method of claim [[13]] 1, wherein the error analysis procedure comprises: 
re-running the ECC encoding algorithm on the data to generate comparative ECC data;
comparing the comparative ECC data with the ECC data; and 
running an ECC decoding algorithm based on the data and the ECC data so as to generate the corrected data.

15. (Cancelled)

16. (Cancelled)

17. (Cancelled)

18. (Currently Amended) The method of claim [[13]] 1, wherein the ECC encoding algorithm is run on one or more bytes of the data in parallel.

19. (Previously Presented) The method of claim 14, wherein the ECC decoding algorithm is run on one or more bytes of the data in parallel.

20. (Cancelled)

21. (Previously Presented) The method of claim 1, wherein the data comprises executable software code.

22. (Previously Presented) The method of claim 1, wherein the data verified in the first and/or second verification procedures comprises one of: 
the data; and 
the data and the ECC data.

23. (Previously Presented) The method of claim 1, wherein the first integrity verification procedure is the same as the second integrity verification procedure.

24. (Previously Presented) The method of claim 1, wherein the first and/or second integrity verification procedures use one or more of a hash value, a checksum, a message authentication code, and a digital signature.

25. (Currently Amended) The method of claim 1: 
wherein the data comprises a first integrity verification data for use in the first and/or second integrity verification procedures; and 
wherein a second integrity verification data is stored with the data for use in the first and/or second integrity verification procedures.

26-32. (Cancelled)

33. (Currently Amended) An apparatus comprising one or more processors arranged to carry out a method comprising: 
receiving an access request in relation to data, wherein there exists Error Correcting Code (ECC) data relating to the data, wherein the ECC data is generated by running an ECC encoding algorithm on the data, wherein the ECC encoding algorithm is a Hamming-based algorithm such that the ECC data comprises Hamming parity bits relating to a combination of the data and the ECC data, and wherein the ECC data is configured to enable correction of multiple-bit errors spanning up to a predetermined number of consecutive bits of the data
performing a first integrity verification procedure to verify the integrity of at least the data;
responsive to a finding of non-integrity by the first integrity verification procedure, performing an error analysis procedure based on the data and the ECC data; 
responsive to generation of corrected data by the error analysis procedure, performing a second integrity verification procedure to verify the integrity of at least the corrected data;
wherein performing the first integrity verification procedure has a lower computational overhead than performing the error analysis procedure, and wherein the first and/or the second integrity verification procedures are not ECC- based integrity verification procedures; and
responsive to a finding of integrity by the second integrity verification procedure, allowing the access request using the corrected data; 
wherein the ECC data is generated such that a multiple-bit error spanning the predetermined number of consecutive bits would cause a maximum of one error per Hamming parity stream, thereby enabling correction of the multiple-bit error.

34. (Currently Amended) One or more [[tangible]] non-transitory computer readable media comprising computer program code which, when executed by one or more processors, causes the one or more processors to carry out a method comprising: 
 receiving an access request in relation to data, wherein there exists Error Correcting Code (ECC) data relating to the data, wherein the ECC data is generated by running an ECC encoding algorithm on the data, wherein the ECC encoding algorithm is a Hamming-based algorithm such that the ECC data comprises Hamming parity bits relating to a combination of the data and the ECC data, and wherein the ECC data is configured to enable correction of multiple-bit errors spanning up to a predetermined number of consecutive bits of the data; 
performing a first integrity verification procedure to verify the integrity of at least the data;
responsive to a finding of non-integrity by the first integrity verification procedure, performing an error analysis procedure based on the data and the ECC data; 
responsive to generation of corrected data by the error analysis procedure, performing a second integrity verification procedure to verify the integrity of at least the corrected data; wherein performing the first integrity verification procedure has a lower computational overhead than performing the error analysis procedure; and wherein the first and/or the second integrity verification procedures are not ECC- based integrity verification procedures; and
responsive to a finding of integrity by the second integrity verification procedure, allowing the access request using the corrected data; 
wherein the ECC data is generated such that a multiple-bit error spanning the predetermined number of consecutive bits would cause a maximum of one error per Hamming parity stream, thereby enabling correction of the multiple-bit error.

35. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Hoekstra et al. US 2014/0201597 A1, Suzuki et al.US 2016/0004592 A1, Coteus et al. US 2015/0143201 A1, and Radke et al. US 20050172207 A1.
Hoekstra discloses an extended memory that can be used to store additional information such as parity bits for error correction codes that require more space than typically allocated for error correction information. Instead of reducing the number of bits allocated to data and increasing the number of bits allocated to error correction information, a fixed number of bits are allocated to data and to error correction information, and any additional error correction information, which allows more powerful error correction codes to be used without reducing the amount of space available for storing data. Single bit error correction and double bit error detection (SEC-DED) is performed on each of the memory segments. Such SEC-DED can be performed using a linear error-correcting code such as a Hamming code or other suitable ECC. SEC-DED Hamming codes can detect up to two-bit errors in a segment and correct single bit errors.
Suzuki discloses a method includes storing the data received from a host device and an error correcting code in the buffer memory; reading the data from the buffer memory and transmitting the read data to a calculating circuit; calculating, by the calculating circuit, a first checksum of the data and transmitting the data to the processor; storing, by the processor, the data and the error correcting code in a sub memory; reading the data from the sub memory and transmitting the read data to the calculating circuit through the processor; calculating, by the calculating circuit, a second checksum of the data; and determining, by the processor, whether an error of the data occurs within the processor by comparing the first checksum with the second checksum.
Coteus discloses a memory controller configured to partition write data into a plurality of data blocks, where each data block is associated with one of memory devices. The memory controller is further configured to generate an instance of a local error-correcting code (ECC) corresponding to each data block, and merge each data block with the corresponding instance of the local ECC to form an encoded data block for each memory device, and write each encoded data block to the memory devices such that each memory device stores one of the data blocks with the corresponding instance of the local ECC. A global ECC and a local ECC of the global ECC can also be included in the memory system and used in combination to correct a number of error modes.
Radke discloses a method for error detection and correction in a memory device, in which data is read from a memory array, and before being stored in a data buffer, a Hamming code detection operation and a Reed-Solomon code detection operation are operated in parallel to determine if the data word has any errors. The results of the parallel detection operations are communicated to a controller circuit. If an error is present that can be corrected by the Hamming code correction operation, this is performed and the Reed-Solomon code detection operation is performed on the corrected word. If the error is uncorrectable by the Hamming code, the Reed-Solomon code correction operation is performed on the word.
Even though, the prior art of record teaches systems and methods performing the above-mentioned steps, the prior art of record fails to disclose, individually or in combination, all the limitations in the manner recited in independent claims 1, 33 and 34. Specifically, none of the prior art discloses a computer-implemented method comprising: wherein the ECC encoding algorithm is a Hamming-based algorithm such that the ECC data comprises Hamming parity bits relating to a combination of the data and the ECC data, and wherein the ECC data is configured to enable correction of multiple-bit errors spanning up to a predetermined number of consecutive bits of the data; responsive to a finding of non-integrity by the first integrity verification procedure, performing an error analysis procedure based on the data and the ECC data; responsive to generation of corrected data by the error analysis procedure, performing a second integrity verification procedure to verify the integrity of at least the corrected data; wherein performing the first integrity verification procedure has a lower computational overhead than performing the error analysis procedure, and wherein the first and/or second integrity verification procedures are not ECC- based integrity verification procedures; wherein the ECC data is generated such that a multiple-bit error spanning the predetermined number of consecutive bits would cause a maximum of one error per Hamming parity stream, thereby enabling correction of the multiple-bit error. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render claims 1, 33 and 34 allowable.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effects an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 33, and 34) obvious. For these reasons claims 1, 33, and 34 are deemed to be allowable over the prior art of record, and claims 2, 5-6, 10-11, 14, 18-19, and 21-25 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492